— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Sharpe, J.), imposed March 5,1981, upon his conviction of the unauthorized use of a vehicle as a misdemeanor, upon his plea of guilty, the sentence being a definite prison term of one year. Sentence modified, as matter of discretion in the interest of justice, by reducing it to a period of probation of three years. As so modified, sentence affirmed and case remitted to the Supreme Court, Queens County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Thompson, J. P., Gulotta, Bracken and Niehoff, JJ., concur.